FELDER, Judge,
dissenting:
The appellant was convicted by a general court-martial with members of attempting with premeditation to murder a fellow soldier. The adjudged and approved sentence includes a dishonorable discharge, confinement at hard labor for ten years. In a memorandum of opinion dated 11 December 1978, Judge Dribben and I, the only judges participating, decided that premeditation is not an element of the offense of attempted murder and should not have been alleged. We determined that the charge gave the government counsel an impermissible advantage in argument on findings and sentence. We affirmed the findings of guilty of attempted murder, excising the words “with premeditation,” and reassessed the sentence by reducing confinement at hard labor to six years.
The appellant subsequently filed a motion for reconsideration, seeking a rehearing on findings. Over objection by the Government, Senior Judge Mitchell and Judge Dribben on 30 January 1979 granted the appellant’s motion for reconsideration and concomitantly requested both sides to file legal briefs on the issue: whether it was error to allege in the attempted murder charge that the appellant acted with premeditation, and if so, how was he prejudiced.
The decision by Judge Dribben and I resulted from compromise, one which I am willing to adhere. Now that the decision has been vacated, I no longer feel restrained by our mutual concessions. The charge is an outgrowth of a confrontation between black and white soldiers in a foreign country. The appellant was defended by a civilian practicing law in Germany. The result is that he was overcharged, over-sentenced * and underrepresented. The majority do not recognize this discriminating fact, and when it was brought to their attention, they chose to reject it. Yet, there are no instances in the annals of military justice where an accused has been charged with attempted murder with premeditation.
Even assuming that the mere allegation of premeditation did not prejudice the appellant, the inclusion of it in the charge generated considerable confusion at the trial. The majority fails to address this fact. At one point the trial judge remarked, “ . . . very frankly, I wish I had taken the bull by the horns before this trial started and got that [with premeditation] stricken. . . The basis on which I would consider ordering those words stricken is that in my opinion it interjects . unnecessary confusion.” At another point he commented, “It just crossed my mind as being a little bit ridiculous. But now it’s created a ridiculous problem. It makes the instructions a little more confusing, in a way, too.”
In his instructions to the court members, the trial judge advised them to consider *784attempted murder and intentional infliction of grievous bodily harm as offenses included within attempted murder with premeditation. He also informed them that voluntary drunkenness should be considered in determining whether the appellant had sufficient mental capacity to commit attempted premeditated murder, an offense not charged. To instruct on a greater uncharged offense is grounds for reversal. There is always the possibility that the court members were misled in resolving the appellant’s guilt. Cf. United States v. McGee, 1 M.J. 193 (C.M.A.1975) (failure to instruct on lesser offense). The trial judge made skillful efforts to give lucid instructions but admittedly referred to the portion dealing with premeditation as ad nauseam. At the completion of his charge, the president requested and received additional clarifying instructions on the difference between premeditated design to kill, intent to kill and intent to inflict grievous bodily harm.
The representation the appellant received also suffered. The trial defense counsel expended his energy trying to negate the aggravating factor of premeditation, while limited defense was offered against the substantive offense of attempted murder.
I believe that the appellant is entitled to adequate representation and to have his guilt or innocence determined by court members free from confusion as to the law. When these entitlements are infringed upon prejudice results. The record clearly shows that the Government gained an impermissible advantage on findings and sentence by alleging an aggravating factor.
The appellant testified that the victim jumped out of bed and tried to “poke” him with a metal folding chair; that he was scared and frightened by the victim’s aggressiveness; and that he swung at the victim to repel him. He further testified that he neither realized that he had cut him nor did he intend to do so. Despite evidence of his intoxication, the appellant’s testimony was sufficient to raise the issue of self-defense.
The test to determine if self-defense is raised is- whether the record contains some evidence which, if credited, could raise a reasonable doubt whether the appellant acted in self-defense. Fear of death or injury is not the only test to be applied as the majority has done. United States v. Holly, 18 U.S.C.M.A. 413, 40 C.M.R. 125 (1969). It matters not that the appellant is the sole source of the evidence. He certainly has the capacity to testify directly to the intent, knowledge, or other mens rea which characterizes his acts either as criminal or legally blameless. Nor does it matter that his testimony might be implausible, incredible or unreliable. It must be evaluated by the factfinders. Trial judge and appellate bodies must not interfere with the function of court members and deprive the appellant of his right to a trial on the facts, when the credibility of his claims is found wanting in light of a strong case against him. United States v. Thornton, 19 U.S.C.M.A. 140, 41 C.M.R. 140 (1969).
Prejudice is inherent from omission of instructions on an affirmative defense reasonably raised. In my opinion, the findings of guilty should be set aside and the appellant given a fair trial at a rehearing.

 This conclusion is the result of a personal comparative analysis of cases reviewed by this panel during the past year involving crimes of violence.